Title: To Thomas Jefferson from Albert Gallatin, 17 June 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     17 June 1805 
                  
                  It is necessary, according to usage, that you should add the word “Approved” with your signature to the enclosed requisition from the Dept. of State for certain payments to be charged to the contingent fund.
                  That fund has always been held to be solely at the President’s disposal; and accordingly his signature to be essential to authorize the Treasury to pay. 
                  Respectfully Your obedt. Servant
                  
                     Albert Gallatin 
                     
                  
               